Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kita et al.  JP 2010-261373A.	Kita et al. discloses a working machine comprising: 	a machine body 2 having a front-rear direction and a right-left direction perpendicular to the front-rear direction, the machine body having a rear part in the front-rear direction and having a right side and a left side opposite to the right side in the right-left direction; 	a cabin 4 mounted in the machine body between the right side and the left side; 	a right traveling device 1 arranged on the right side of the machine body; 	a left traveling device 1 arranged on the left side of the machine body; 	a boom 3 having a front end part and a rear end part opposite to the front end part of the boom in the front-rear direction, the rear end part of the boom being rotatably supported at the rear part of the machine body, the front end part of the boom being to be connected to a working tool; 	an engine 11 mounted in the rear part of the machine body; and 	a urea aqueous solution tank 22 (the tank 22 shown at position 56d in the lower right side of Fig. 1) provided on one side of the engine in the right-left direction and a rear side of the engine in the front-rear direction to store a urea aqueous solution;	wherein the urea aqueous solution tank is provided on a rear side of the left and right traveling devices in the front-rear direction;	wherein the boom is provided on at least one side of the cabin in the right-left direction.
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646. The examiner can normally be reached Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN HURLEY/
Primary Examiner
Art Unit 3611



October 24, 2022